DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest an apparatus comprising a die positioned along the processing line and configured to eject a stream of molten polymeric material onto a first surface of the mat or substrate material, a cooling apparatus configured to cool the film of polymeric material, a coater positioned downstream from the cooling apparatus configured to apply a coating of bituminous material in molten form, also referred to as filled asphalt coating in Applicant’s specification, to a second surface of the mat of substrate material after the cooling the film of polymeric material, and a granule applicator configured to apply granules to the coating of bituminous material.  The prior art of record that comes closest to teaching these limitations is Harrington (US 2010/0005745), Wisniewski (US 7,867,562), Standeford (US 8,435,599).  Harrington, Wisniewski, and Standeford all teach an apparatus comprising a die positioned along the processing line and configured to eject a stream of molten polymeric material onto a first surface of the mat or substrate material, a cooling apparatus configured to cool the film of polymeric material, a coater configured to apply a coating of bituminous material in molten form to a second surface of the mat of substrate material, and a granule applicator configured to apply granules to the coating of bituminous material.  However, Harrington, Wisniewski, and Standeford fail to teach the coater positioned downstream from the cooling apparatus applying a coating of bituminous material in molten form, or filled asphalt coating, after the cooling of the film of polymeric material.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 2-12, claims 2-12 are allowed because they depend from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
 /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731